                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                        NO. 7:18-CR-133-FL



   UNITED STATES OF AMERICA

        v.                                                      MOTION TO CONTINUE
                                                                  ARRAIGNMENT
   DORA MAYBE DAMATTA-RODRIGUEZ




       The defendant, Dora Maybe Damatta-Rodriguez, by and through undersigned counsel,

hereby moves the Court to the arraignment in the above-captioned case for thirty (30) days. In

support of this Motion, Ms. Damatta-Rodriguez states the following:

       (1) In a two count indictment, the grand jury has charged Ms. Damatta-Rodriguez with

making a false statement and claim of United States Citizenship in order to register to vote and with

voting by a noncitizen. 18 U.S.C. §§ 1015(f) and 611(a).

       (2) This Court has set Ms. Damatta-Rodriguez’s arraignment for Friday, October 19, 2018.

       (3) The parties anticipate that this matter will ultimately be resolved by a plea.

       (4) Ms. Damatta-Rodriguez’s criminal case has required undersigned counsel to familiarize

himself with various aspects of federal immigration law, a subject area outside his normal range of

practice.

       (5) Counsel wishes to resolve several immigration-related issues so that he may discuss the

possible impact of this criminal case upon her immigration status. See

       (6) Additionally, Hurricane Florence impeded counsel’s ability to meet with Ms. Damatta-

Rodriguez (who is not in custody) to discuss her legal options, including those touching on her

current status, and to review discovery with her. Ms. Damatta-Rodriguez’s city of residence was


             Case 7:18-cr-00133-FL Document 18 Filed 10/11/18 Page 1 of 3
significantly impacted by the hurricane, and for at least a week following the storm counsel could

not locate her and had no contact with her.

       (7) For these reasons, Ms. Damatta-Rodriguez respectfully requests that the Court continue

the arraignment to its November 2018 term of court.

       (8) Undersigned counsel has discussed this motion with Assistant United States Attorney

Sebastian Kielmonovich, and the government has no objection to the relief requested herein.

       (9) This motion is made in good faith and not for the purpose of delay. Neither the

government nor the Defendant would be prejudiced by the continuance sought herein.

       WHEREFORE, Ms. Damatta-Rodriguez respectfully requests that arraignment be continued

to the November 2018 term of court. The ends of justice served by granting this Motion outweigh

the interests of the public and the Defendant in a speedy trial as set forth in 18 U.S.C.

§ 3161(h)(7)(A).

       Respectfully requested this 11th day of October, 2018.

                                       G. ALAN DuBOIS
                                       Federal Public Defender

                                       /s/ Stephen C. Gordon
                                       STEPHEN C. GORDON
                                       Assistant Federal Public Defender
                                       Attorney for Defendant
                                       Office of the Federal Public Defender
                                       150 Fayetteville Street, Suite 450
                                       Raleigh, North Carolina 27601
                                       Telephone: 919-856-4236
                                       Fax: 919-856-4477
                                       E-mail: Stephen_Gordon@fd.org
                                       N.C. State Bar No. 15873
                                       LR 57.1 Counsel
                                       Appointed




                                                   2

           Case 7:18-cr-00133-FL Document 18 Filed 10/11/18 Page 2 of 3
                                   CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

SEBASTIAN KIELMANOVICH
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461

by electronically filing the foregoing with the Clerk of Court on October 11, 2018, using the
CM/ECF system which will send notification of such filing to the above.

       This the11th day of October, 2018.


                                             /s/ Stephen C. Gordon
                                             STEPHEN C. GORDON
                                             Assistant Federal Public Defender
                                             Attorney for Defendant
                                             Office of the Federal Public Defender
                                             150 Fayetteville Street, Suite 450
                                             Raleigh, North Carolina 27601
                                             Telephone: 919-856-4236
                                             Fax: 919-856-4477
                                             E-mail: Stephen_Gordon@fd.org
                                             N.C. State Bar No. 15873
                                             LR 57.1 Counsel
                                             Appointed




                                                  3

           Case 7:18-cr-00133-FL Document 18 Filed 10/11/18 Page 3 of 3
